Citation Nr: 1810143	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected posttraumatic stress disorder (PTSD), in excess to 30 percent from April 22, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1964 to September 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2012 rating decisions by the RO in Roanoke, Virginia. 
In January 2015, the Veteran appointed the Virginia Department of Veteran Services as the representative.  The Veteran revoked this representation in May 2016; therefore the Veteran is unrepresented. 

This case was previously before the Board in February 2017, where the Board remanded the issues on appeal to attempt to obtain potential outstanding private treatment records.  After receiving the necessary authorization forms, VA twice attempted to obtain private treatment records; however no response has been received.  See March 2017 letter to L.G.; see also August 2017 letter to L.G. (specifically requesting a reply within 15 days).  As such, the Board will proceed with adjudication of the appeal, and an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the entire initial rating period from April 22, 2010, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: anxiety, depression, irritability, chronic sleep disturbance with nightmares, mild memory loss, hypervigilance, exaggerated startle response, suspiciousness, intrusive thoughts, difficulty concentrating, one instance of suicidal ideation in March 2017 without intent or plan, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the entire initial rating period from April 22, 2010, the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas.

3.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected PTSD.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from April 22, 2010, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for TDIU have not been met for any period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD). 

A February 2011 notice letter substantially satisfied the provisions of 38 U.S.C. § 5013(a) for the TDIU issue.  In this letter, the RO informed the Veteran of the evidence generally needed to support the TDIU claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The notice letter specifically included notice that the evidence must show that service-connected disability prevents one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU; thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

Regarding the duty to assist in this case, the Veteran received VA examinations in October 2010, April 2016, and March 2017.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and social impairment.

All relevant documentation, including VA and private treatment records, has been secured or attempted to be secured and all relevant facts have been developed.  The Board acknowledges that there are potential outstanding private treatment records at this time.  VA was unable to obtain potential private treatment records after sending adequate notices on two occasions, which informed the private examiner of a completed release by the Veteran.  As such, the Board finds that VA has made all reasonable attempts to obtain records relevant to the current appeal.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  
A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."
The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2017).

Throughout the course of the appeal, the Veteran has contended generally that PTSD has been manifested by more severe symptoms or impairment than those contemplated by the 30 percent disability rating assigned.  In a December 2010 notice of disagreement, the Veteran contended that he was entitled to a rating of at least 70 percent because a June 2010 private examiner assigned a GAF score of 37.  

After a review of the lay and medical evidence, the Board finds that, for the entire rating period on appeal from April 22, 2010, the severity of the psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity for a 50 percent rating under Diagnostic Code 9411.  The Board finds that during the initial rating period from April 22, 2010 PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, irritability, chronic sleep disturbance with nightmares, mild memory loss, hypervigilance, exaggerated startle response, suspiciousness, intrusive thoughts, difficulty concentrating, one instance of suicidal ideation in March 2017 without intent or plan, and difficulty in establishing and maintaining effective work and social relationships.

The October 2010 VA examination report reflects that the Veteran reported depression, anxiety, and sleep disturbance.  The Veteran also reported recent retirement, participation in a bowling league with his son, and that he occasionally attended high school football games.  The October 2010 VA examiner specifically assessed hypervigilance, anxiety, irritability with verbal anger, and occasional distressing memories.  An April 2016 VA examination report reflects the VA examiner assessed suspiciousness, chronic sleep impairment, and mild memory loss.  Subsequently, the March 2017 VA examiner assessed depressed mood, anxiety, suspiciousness, and suicidal ideation.  In addition, various VA treatment records reflect increased irritability.  See March 2015 VA treatment record.  For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the entire rating period from April 22, 2010, a 50 percent disability rating is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that, for the rating period on appeal from April 22, 2010, the level of occupational and social impairment due to acquired psychiatric disorder symptoms have not met or more nearly approximated the criteria for a higher 
70 percent disability rating.  See 38 C.F.R. § 4.130.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination. The Board finds that the PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas during any part of the initial rating period.

After considering all evidence of record, the Board concludes that the June 2010 private examination report is of less probative value for rating purposes because the private examiner's assessment varies significantly with, and is outweighed by, the other relatively consistent VA examination reports and treatment records that paint a more consistent disability picture.  While the June 2010 private examiner referenced memory problems which impacted the ability to "learn new tasks," and that the Veteran was "severely compromised in his ability to initiate or sustain work or social relationships," no VA examiner has discerned any impairment of thought processing or communication.  See October 2010, April 2016, March 2017 VA examination reports.  The October 2010 VA examiner specifically noted that findings from the June 2010 private examination were inconsistent as to occupational impairment as the Veteran's specifically reported retiring after 40 years of gainful employment.  See October 2010 VA examination report.  Further, the April 2016 VA examiner opined that the PTSD manifested as occupational and social impairment with mild or transient symptoms while the March 2017 VA examiner assessed that PTSD symptomology  and impairment was not severe enough to either interfere with either occupational or social functioning.   

In addition, the Board also finds that, while the June 2010 private examiner assigned a GAF score of 37 (indicative of major impairment in several areas), it alone is not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole.  In this Veteran's case, the various GAF scores assigned throughout the entire period on appeal, to include scores of 52, 60 (assigned on numerous occasions), and 68, as well as lay and medical evidence regarding specific symptoms and showing the overall degrees of social and occupational impairment, demonstrate mild to moderate symptoms as evidence by the Veteran's long-term marriage, gainful employment until deciding to retire, participation in a bowling league, church attendance, and occasional outings to high school football games.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores of 61-70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning.  

In addition, while the GAF score of 37 was assigned by the June 2010 private examiner, the October 2010 VA examination conducted just a few months later resulted in a GAF of 68 and findings consistent with a 50 percent rating, which places the single lower GAF of 37 in context.  The aberrational assessment of GAF of 37, when read in the context of higher GAF assessments both before and after this time, as well as actual symptoms and actual degree of occupational and social impairment shown consistently during the appeal, does not show actual occupational or social impairment that more nearly approximates the criteria for a 70 percent rating.  See 38 C.F.R. § 4.1 (2017) (stating that it is essential that each disability be viewed in relation to its history);  38 C.F.R. § 4.2 (2017) (stating that it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture).  

The Veteran has also not experienced obsessional rituals, illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, neglect of personal appearance or hygiene, inability to establish or maintain effective relationships, or spatial disorientation.  The VA treatment records and VA examination reports indicate the Veteran was alert and oriented in all spheres, thought processes were logical, and judgment was intact.  The evidence of record indicates that, while there have been periods of strained relations between the Veterans and his spouse and children, the Veteran reported a generally good relationship with his family and socializing with them. 

For these reasons, the Board finds that the Veteran's symptomology and social and occupational impairment more nearly approximated the criteria for a 50 percent rating for the period from April 22, 2010, but did not more nearly approximate the higher 70 percent disability rating criteria for this period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Referral Consideration

The Board has considered whether the Veteran or the record has raised the question of referral for an extraschedular rating adjudication under 38 C.F.R. § 3.321(b) for any period for the acquired psychiatric disorder issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of an extraschedular rating has not been made by the Veteran or raised by the record for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 
19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  

TDIU 

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule, which is based on the average impairment of earning capacity.  
38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director of Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R.  
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran seeks a TDIU based on service-connected PTSD (the only service-connected disability) rated as 50 percent disabling from April 22, 2010.  The Veteran contends generally that he has been unable to obtain or sustain any form of substantially gainful employment due to the service-connected PTSD.  Specifically, in a November 2010 VA Form 21-8940 "Veterans Application for Increased Compensation Based on Unemployable," the Veteran wrote that PTSD impacted the ability to work beginning in 2009.  

Only one service-connected disability of PTSD does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because the only service-connected disability is not rated at 60 percent or more.  For the entire rating period, the Veteran has only been service connected for PTSD, rated at 50 percent disabling (decided herein) for the period from April 22, 2010.  In cases of one service-connected disability, such as this, the schedular rating for the service-connected disability must be 60 percent or more to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected PTSD.  The degree of occupational impairment caused by PTSD has been analyzed in the 50 percent rating appeal issue.  The degree of occupational impairment is occupational and social impairment with reduced reliability and productivity, which is less than "total" occupational impairment required for TDIU.  

The November 2010 VA Form 21-8940 also reflects that the Veteran listed four years of high school, employment with Goodyear Tire 48 hours per week from April 1968 to February 2009, and that he retired after approximately 40 years of employment, demonstrating gainful employment though at least February 2009 and indicating a likely ability to work.  

Further, while the June 2010 private examiner assessed that the Veteran was "totally and permanently disabled" due to the service-connected PTSD, as discussed above, the Board has found the June 2010 private examination report to be of less probative value because the private examiner's assessment varies significantly with the other relatively consistent VA examination reports and treatment record evidence showing the degree of occupational and social impairment caused by the service-connected PTSD.  Specifically, at the October 2010 VA examination, the Veteran reported gainful employment through February 2009 when the he decided to retire after approximately 40 years of work.  The October 2010 VA examiner specifically opined that the Veteran had a "successful work history without significant difficulties."  See October 2010 VA examination report.  Similarly, the April 2016 VA examination report reflects that the Veteran reported working for Goodyear Tire for 40 years until retiring in February 2009, and that the Veteran self-attributed his employment status to retirement rather than the service-connected PTSD.  The Board finds that the Veteran's self-reported work history, to include retiring after 40 years of gainful employment with no assentation that retirement was due to the service-connected PTSD, is highly probative.  See October 2010 VA examination report; see also April 2016 VA examination report. 

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria, including 38 C.F.R. § 4.16(b) referral, for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

For the entire rating period on appeal from April 22, 2010, a rating of 50 percent, but no higher, for PTSD is granted.  

A TDIU is denied. 





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


